Judgment-of the County Cdurt of Nassau county reversed, with costs, and judgment of the justice of the peace court affirmed and reinstated upon the ground that the evidence warranted a finding that plaintiff as part of her contract with defendant agreed to attend defendant’s wife through her confinement, and that if plaintiff’s prior engagement in another case interfered she would have her sister go in her place to defendant’s wife; and that she failed to keep her said agreement with defendant. Jenks, P. J., Mills, Blackmar, Kelly and Jaycox,' JJ., concur.